DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/310,255, filed on 14 December 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“rotatable first counting part” in claim 1; see counting rings 130/230;
“second counting part configured such that…” in claim 17; see discussion of second counting ring in specification paragraph [0058].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the inner surface of the second housing part" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the outer surface of the counting ring" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the outer surface of the first housing part" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the inner surface of the counting ring" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the axis of the second housing part" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the outer surface of the second housing part" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the inner surface of the counting ring" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the inner surface of the first housing part" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outer surface of the counting ring" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the axis of the second housing part" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation " the opposing surfaces of the counting ring and the second housing part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation " the circumference" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the gearing ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the predefined rotation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the counting ring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the predefined rotation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7,9-15, and 17 of U.S. Patent No. 10,929,742 (as set forth in the correspondence table below) in view of U.S. patent no. 5,718,355 (Garby). 
Claims 1, 3-7, 9-15, and 17 of U.S. Patent No. 10,929,742 disclose a dispenser or sampler, and in general a lock out mechanism for a counting device, and all the other features recited in claims 1-20, as set forth in the correspondence table below.  Claims 1, 3-7, 9-15, and 17 of U.S. Patent No. 10,929,742 fail to specify that the dispenser or sampler is an inhaler device.  Garby discloses an inhaler (title) that includes a counting mechanism (col. 16, lines 40-45).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the device of claims 1, 3-7,9-15, and 17 of U.S. Patent No. 10,929,742 in combination with the inhaler of Garby, since doing so would involve merely an obvious substitution of one known counting mechanism for another known counting mechanism, with the expected results that the substituted counting mechanism would function to count.
Pending claim
Claims of U.S. Patent No. 10,929,742
1
1, 9, 17
2
1, 9, 17
3
1, 9, 17
4
1, 9, 17, 18
5
1, 9, 17, 18
6
1, 9, 17, 18, 19, 20
7
1, 9, 17, 18, 19, 20
8
1, 9, 17
9
1, 5, 9, 17
10
1, 5, 9, 17, 12, 13, 15
11
1, 5, 9, 17, 12, 13, 15
12
1, 5, 9, 17, 14
13
1, 3, 9, 17
14
1, 3, 4, 9, 17
15
1, 3, 4, 9, 17
16
1, 5, 9, 17, 11
17
1, 6, 9, 17
18
1, 6, 7, 17
19
1, 9, 10, 17
20
1, 4, 9, 17


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. patent no. 2,432,059 (Zipser) discloses means for releasably locking in relative adjustment at any desired longitudinal position the two telescoped members of a tripod.
U.S. publication no. 2017/0333635 (Giambattista et al.) discloses a dose setting mechanism for a medicament delivery device.
U.S. publication no. 2022/0054775 (Sall et al.) discloses an activation mechanism for an aerosol dispenser.
U.S. patent no. 4,616,492 (Barfield) discloses a combination with.
U.S. patent no. 4,730,952 (Wiley) discloses a preassembly of: a splined and grooved circular saw blade holder; a complementary splined slide lock with upwardly extending spline finger, for axially sliding on the blade holder; an installation bolt passable down through this blade holder and this slide lock, having an axial spring receiving cavity in a tapered head.
WO 2013/164419 discloses a counting mechanism (5) for a drug delivery device, comprising a first counting member (103) comprising an interaction element (115), a second counting member (104) comprising engagement elements (124) that are configured to engage with the interaction element (115) of the first counting member (103), and a separating member (105), wherein the first counting member (103) is moveable relative to the separating member (105) between a first and a second relative position, and the separating member (105) is configured to prevent an engagement of the interaction element (115) with the engagement elements (124) when the first counting member (103) is in the second relative position with respect to the separating member (105).
WO 2013/110601 discloses an inhalation device (1) for delivering at least one dose of a medicament (2), comprising a lock-out mechanism (26) to prevent an operation of the inhalation device (1) when a given number of doses has been delivered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754